            Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MICROBOT MEDICAL INC.                                            19-CV-3782 (GBD)
                                                        No. _______________________
                               Plaintiff,
                v.                                        FIRST AMENDED COMPLAINT
                                                        FOR RECOVERY OF SHORT SWING
ALLIANCE INVESTMENT                                     PROFITS UNDER 15 U.S.C. § 78p(b);
MANAGEMENT LTD.,                                         AND TO COMPEL COMPLIANCE
                                                             WITH THE REPORTING
                               Defendant.                   REQUIREMENTS OF THE
                                                         WILLIAMS ACT, 15 U.S.C. § 78m(d)



                Plaintiff Microbot Medical Inc. (“Microbot” or the “Company”), by Plaintiff’s

attorneys, as and for Plaintiff’s First Amended Complaint herein, respectfully alleges as follows

on knowledge as to itself and its own acts, and on information and belief as to all other matters:

                         NATURE AND OBJECT OF THIS ACTION

       1.     This is an action to recover “short-swing” profits under Section 16(b) of the

Securities Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

       2.     Section 16(b) is a strict liability statute. A plaintiff must prove only that the

defendant was an insider of a public company who profited from the purchase and sale of the

company’s securities within a period of less than six months. Evidence of the defendant’s intent,

misuse of information, or bad faith is irrelevant and not required. Section 16(b) is not punitive,

and insiders are simply required to disgorge profits realized in violation of the Act.

       3.     Defendant Alliance Investment Management Ltd. (“Alliance”) was, at all relevant

times (meaning at all times during the period of the short-swing trading alleged herein), a

beneficial owner of more than 10% of the Company’s outstanding common stock, and a statutory

insider of the Company, and profited from purchases and sales of the Company’s common stock
            Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 2 of 9



within a period of less than six months. Alliance must return the profits realized from these

transactions to the Company.

       4.     This action is also brought to compel Alliance to comply with the reporting

requirements of Section 13(d) of the Act and applicable SEC Rules. Under Section 13(d), Avalon

was required to file Schedule 13D reports with the SEC upon attaining a more-than 5%

beneficial ownership stake in Microbot’s common stock, and to file subsequent amended

Schedule 13D reports upon any “material increase or decrease” in the percentage of Alliance’s

beneficial ownership interest, which specifically includes any increase or decrease equivalent to

or effecting a 1% change in Alliance’s beneficial ownership.

       5.     Alliance filed an initial, but belated and incomplete, Schedule 13D report on July 2,

2018, indicating Alliance’s acquisition of a more-than 5% beneficial ownership interest in

Alliance common stock as of June 21, 2018. Alliance failed to file any amended Schedule 13D

reports required under Section 13(d)—even as Alliance subsequently acquired a more-than 10%

Microbot beneficial ownership stake (of 300,320 shares of Microbot common stock), as of

November 16, 2018, and engaged in Microbot transactions, including the short swing

transactions giving rise to Section 16(b) liability, as further alleged herein, which ultimately

reduced Alliance’s total beneficial ownership interest to a single share of Microbot common

stock as of January 16, 2019 (as Alliance reported in SEC Form 3 and Form 4 reports, which

Alliance was separately required, and failed to timely file, as a Section 16 “insider”).

       6.     Alliance’s failure to file complete, accurate, and timely beneficial ownership and

insider trading disclosures are not mere technical violations of the Act, but a deliberate and

calculated concealment by Alliance of their purchases and sales of Microbot common stock




                                                 2
            Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 3 of 9



within periods of less than six months and of their need to account and pay over to Microbot

resulting short swing profits as required by Section 16(b).

       7.     This action seeks injunctive relief to compel Alliance to file with the SEC and to

disseminate publicly all necessary Schedule 13D filings and amended filings with respect to

Alliance’s beneficial ownership of Microbot common stock during the six months preceeding

June 11, 2018, and thereafter. This suit also seeks injunctive relief to compel Alliance to file with

the SEC a corrected Form 3 report as required to truthfully disclose the date on which Alliance

entered into a more-than-10% beneficial ownership position with respect to Microbot common

stock, and to file and to disseminate publicly however many Form 4 reports may be needed to

disclose Alliance’s purchases and sales of Microbot common stock while Alliance was a more-

than-10% beneficial owner and statutory insider of Microbot for purposes of Section 16. This

suit also seeks to recover any additional short swing profits that Alliance may have realized from

any such unreported transactions disclosed by (or discovered from) Alliance as a result of or in

connection with this action.

                                 JURISDICTION AND VENUE

       8.     This action arises under Sections 16(a) and (b) and Section 13(d) of the Act, 15

U.S.C. §§ 78p & 78m(d). This Court has jurisdiction over this action pursuant to 27 U.S.C. §

1331, the general federal jurisdiction statute; and 15 U.S.C. § 78aa, which specifically confers

exclusive jurisdiction upon the federal courts for “all suits in equity and actions at law” to

enforce any liability or duty under the Act.

       9.     Venue is proper in this Court pursuant to Section 27 of the Act, 15 U.S.C. § 78aa. At

all relevant times, Microbot common stock was traded on the NASDAQ, an exchange

headquartered and located within this District. One or more of the purchases or sales giving rise




                                                 3
         Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 4 of 9



to liability as alleged herein occurred on the NASDAQ within the District. Alliance is a Jamaican

financial services firm engaged in the business of investing in and trading securities and

managing and/or maintaining custody of client accounts invested in and trading securities,

including the Company’s securities, on exchanges and markets located in this District.

Additionally, Defendant Alliance is a non-resident alien entity in relation to the United States,

and venue is proper in any U.S. district, including this District, pursuant to 28 U.S.C. § 1391(d).

                                         THE PARTIES

       10.     Plaintiff Microbot is a Delaware corporation, with principal executive offices at:

25 Recreation Park Drive, Unit 108, Hingham Massachusetts 02043. The Company is in the

business of creating micro-robotic technology devices for use in various fields of medicine.

       11. Upon information and belief, Defendant Alliance is a financial services and asset

management firm and Jamaican registered company (Companies Office of Jamaica Reg. No.

55495), with offices at 7 Belmont Road, Saint Andrew, Kingston 5, Jamaica. Alliance purports to

offer exclusively non-U.S. customers access to the U.S. securities trading markets by opening

online trading accounts managed and maintained by Alliance.

                                  STATUTORY REQUISITES

       12.     At all relevant times, Microbot’s common stock was registered under Section

12(b) of the Act, 15 U.S.C. § 78l(b).

       13. At all relevant times, Alliance was the “beneficial owner” of more than 10% of the

outstanding common stock issued by Microbot, and a corporate insider of the Company subject

to Section 16(b).

       14. This action is brought within two years of the occurrence of the violations described

herein, or within two years of the time when Alliance was required to report any transactions in




                                                 4
                      Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 5 of 9



         reports required to be filed with the SEC under Section 16(a) of the Act, 15 U.S.C. § 78p(a). The

         statute of limitations has not yet begun to run on any transactions that were either not reported or

         misleadingly reported by Alliance, and not otherwise publicly disclosed or available to the

         Plaintiff.

                 15. No exemptions are available to Alliance, or to the transactions giving rise to the

         violations of Sections 16(a) and (b) and Section 13(d) of the Act, as further described herein.

                            SHORT SWING TRADING REPORTED BY ALLIANCE

                 16. On January 17, 2019, Alliance filed a Form 3 with the SEC, indicating that, as of

         November 16, 2018, Alliance was the “beneficial owner” of a total of 300,320 shares of

         Microbot common stock, amounting to approximately 10.09% of the Company’s total

         outstanding common stock.

                 17. On January 17, 2019, Alliance also filed a Form 4 with the SEC, in which Alliance

         reported engaging in the following purchases and sales of Microbot common stock, on the dates

         and at the prices indicated below, while Alliance was the beneficial owner of more than 10% of

         Microbot’s outstanding common stock, and a statutory insider of Microbot for purposes of

         Section 16 of the Act:

                                         # of Shares                           # of Shares       Ben. Ownership (%)
     Date                Transaction     Purchased/Sold        Price/Share     Outstanding      (following transaction)
(1) Nov. 19, 2018        Purchase        2,400                 $2.9975         2,975,676        302,720 (10.17%)
(2) Nov. 21, 2018        Purchase        24,873                $2.2114         2,975,676        327,593 (11.01%)
(3) Nov. 21, 2018        Sale            6,309                 $2.9556         2,975,676        321,284 (10.8%)
(4) Nov. 26, 2018        Purchase        37,986                $1.9541         2,975,676        359,270 (12.07%)
(5) Jan. 8, 2019         Sale            2,269                 $2.6983         3,012,343        357,001 (11.85%)
(6) Jan. 9, 2019         Purchase        14,280                $2.1873         3,012,343        371,281 (12.33%)
(7) Jan. 9, 2019         Sale            1,280                 $2.2678         3,012,343        370,001 (12.28%)
(8) Jan. 14, 2019        Purchase        1,773                 $6.4391         3,012,343        371,774 (12.34%)
(9) Jan. 14, 2019        Sale            281,273               $8.1554         3,012,343        90,501 (3%)
(10) Jan. 14, 2019       Sale            500                   $10.3           3,012,343        90,001 (2.99%)
(11) Jan. 15, 2019       Purchase        19,593                $9.3982         3,012,343        109,594 (3.64%)
(12) Jan. 15, 2019       Sale            103,597               $11.778         3,012,343        5,997 (0.2%)


                                                          5
                     Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 6 of 9



                                            # of Shares                           # of Shares     Ben. Ownership (%)
     Date                  Transaction      Purchased/Sold      Price/Share       Outstanding    (following transaction)
(13) Jan. 16, 2019         Purchase         1,404               $10.9916          3,012,343      7,401 (0.25%)
(14) Jan. 16, 2019         Sale             7,400               $10.3093          3,012,343      1 (0%)


                 18. Alliance’s purchases and sales of Microbot common stock in rows (1) through (9) in

          the table in the above Paragraph 17 were reportedly executed by Alliance while Alliance was a

          Section 16 insider, as a beneficial owner of more than 10% of Microbot common stock. These

          transactions may be matched, using the prescribed “lowest in, highest out” method, to calculate a

          total of approximately $481,011 in short swing profits realized by Alliance and recoverable by

          the Company under Section 16(b) (subject to adjustment pending discovery of additional

          unreported transactions by Alliance, as alleged herein).

                                                    COUNT I:
                       Profits Recoverable Under Section 16(b) of the Securities Exchange Act

                 19. Plaintiff repeats and re-alleges the allegations in Paragraphs 1-18, above.

                 20. Alliance had a direct or indirect “pecuniary interest” in all of the shares of Microbot

          common stock purchased and sold in the transactions identified in Paragraphs 17-18, above.

                 21. Alliance realized short swing profits of approximately $481,011 as a result of the

          transactions identified in Paragraphs 17-18, which Alliance must disgorge to the Company under

          Section 16(b).

                 22.       As further alleged in Count II, Plaintiff seeks to discover, and to compel Alliance

          to disclose, additional transactions that have not been reported by Alliance. Microbot reserves the

          right to pursue additional profits potentially owed by Alliance a result of any additional

          transactions executed while Alliance was a statutory insider, which may be discovered during the

          course of this action, and to compel Alliance to file truthful, accurate and complete Form 3 and

          Form 4 reports of their trading activities as required by Section 16.


                                                            6
           Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 7 of 9



                                         COUNT II:
                                   Williams Act Compliance

       23.     Plaintiff repeats and re-alleges the allegations in Paragraphs 1-22, above.

       24.     The purpose of Section 13(d) of the Act, commonly referred to as the Williams

Act, is to alert the marketplace to material aggregations of securities that are indicative of a

potential shift in corporate control, to make known any declared control purpose and to provide

investors with the information they need to make informed decisions concerning the future of

their investment. This is accomplished by requiring persons having beneficial ownership of more

than 5% of the equity securities of any publicly traded company to file disclosures with the SEC

promptly on a Schedule 13D setting forth, among other things, their identities and background,

any plans or intentions they may have with respect to the issuer as well as any agreements,

arrangements, or understandings they may have among themselves or with others concerning the

issuer’s securities. They are also required, by subsequent amendments, to make disclosures

regarding ay increases or decreases of their holdings exceeding 1% of the issuer’s total

outstanding share issue.

       25. SEC Regulation 13D requires that the filer enumerate each and every purchase or

sale made as part of any original accumulation of beneficial ownership exceeding 5% of a

company’s outstanding securities. Any transactions within 60 days prior to any reported material

increase or decrease in beneficial ownership must also be reported on amended Section 13D

reports.

       26. Alliance’s initial Schedule 13D, filed on July 2, 2018, reported Alliance’s beneficial

ownership of more than 5% of Microbot common stock as of June 21, 2018. Alliance did not

enumerate or describe the transactions (or set of transactions), and/or any agreements,




                                                 7
         Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 8 of 9



arrangements, or understandings, by which Alliance acquired the Microbot common stock

constituting Alliance’s reported beneficial ownership, as required under Section 13(d).

       27. As alleged in Paragraphs 16-17 above, Alliance’s Form 3 and Form 4 reports were

belatedly filed with the SEC on January 17, 2019 and announced that, as of November 16, 2018,

Alliance was the beneficial owner of more than 10% of Microbot’s common stock; and further

reported that Alliance’s beneficial ownership increased to over 12% and then fell to 0% between

November 16, 2018 and January 16, 2019. Nonetheless, Alliance never filed any amended

Schedule 13D reports, as required under Section 13(d), disclosing the transactions and

circumstances surrounding Alliance’s material increases and decreases in beneficial ownership of

Microbot stock, at any time since Alliance’s initial Schedule 13D was (also belatedly) filed on

July 2, 2018 (announcing Alliance’s 5% beneficial ownership as of June 21, 2018) through

January 16, 2019, when Alliance claims to have liquidated its Microbot position.

       28. Microbot has no adequate remedy at law and invokes the equity of this Court to

enjoin Alliance to file the amended Schedule 13D reports required under Section 13(d) forthwith,

and to completely and truthfully provide the information required by all Items of Schedule 13D,

including a detailed enumeration of purchases (and deemed purchases) and sales (and deemed

sales) within 60 days prior to any date on which Microbot was originally required to file an

amended Schedule 13D report (e.g., to disclose Alliance’s 1% increase or decrease in beneficial

ownership of Microbot common stock).




                                                8
         Case 1:19-cv-03782-GBD Document 13 Filed 06/05/19 Page 9 of 9



                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff demands judgment:

 (a)   Enjoining Alliance to file truthful, accurate, and complete Schedule 13D reports and all

       necessary Schedules 13D/A amended reports relating to their more-than-5% beneficial

       ownership of Microbot common stock, in compliance with all applicable rules and

       regulations, forthwith;

 (b)   Enjoining Alliance to file truthful, accurate, and complete reports on Forms 3 and 4 of

       correct entry dates into a more-than-10% beneficial ownership position (including by

       agreement or as a member of a group with other shareholders) and of all subsequent

       purchase and sales with respect to Microbot common stock in compliance with all

       applicable rules and regulations; forthwith;

 (c)   Requiring Alliance to account for, and pay to Microbot, the short swing profits realized in

       violation of Section 16(b), together with appropriate interest and the costs of this suit;

 (d)   Awarding to Microbot its costs and disbursements, including reasonable attorney’s,

       accountant’s, and expert witness fees; and

 (e)   Granting to Microbot such other and further relief as the Court may deem just and proper.

Dated: June 5, 2019
       New York, NY

s/ Miriam Tauber                                   s/ David Lopez
__________________________________                _____________________________________
Miriam Tauber (MT-1979)                           David Lopez (DL-6779)
MIRIAM TAUBER LAW PLLC                            LAW OFFICES OF DAVID LOPEZ
885 Park Ave. 2A                                  P.O. Box 323, 171 Edge of Woods. Rd.
New York, NY 10075                                Southampton, NY 11969
(323) 790-4881                                    (631) 287-5520
MiriamTauberLaw@gmail.com                         DavidLopezEsq@aol.com

                         Attorneys for Plaintiff Microbdot Medical, Inc.




                                                 9
